STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (the “Agreement”) is entered into as of May 20, 2010, with an effective date as of May 12, 2010, by and among Garb Oil & Power Corporation, a Utah corporation (the “Company”) and Preston F. Olsen (the “Purchaser”).In consideration of the mutual promises contained herein the Company and the Purchaser hereby agree as follows: 1.Stock Purchase. The Purchaser hereby purchases from the Company and the Company hereby sells to the Purchaser 2,000 shares (the “Shares”) of the Company’s class B preferred stock, $0.001 par value (“Class B Preferred”) for the purchase amount of $5,000 (the “Purchase Price”).The Purchase Price constitutes full and adequate consideration for the Shares, and the Shares, when issued in accordance with the terms herein, will be fully-paid and nonassessable outstanding shares of Class B Preferred. 2.General.The Purchaser hereby makes the representations on Exhibit A with respect to the purchase of the Shares hereunder.The Purchaser agrees to the restrictions on transfer on Exhibit B.This Agreement shall be governed by the laws of the State of Utah without regard to principles of conflicts of laws.The representations, warranties, covenants and agreements made in this Agreement shall survive the closing of the transactions contemplated hereby.Neither party may assign this Agreement except with the prior written consent of the other party.Except as otherwise provided in this Agreement, the provisions of this Agreement shall inure to the benefit of, and be binding upon, the successors and permitted assigns of the parties.This Agreement constitutes the entire understanding and agreement among the parties with regard to the subject matter hereof, and supersedes all prior and contemporaneous agreements and understandings with respect thereto.No provision of this Agreement may be amended or waived except by a written instrument signed by all parties.No unenforceable or invalid provision of this Agreement shall affect the enforceability or validity of the remaining provisions hereof.This Agreement may be executed in any number of counterparts, each of which shall be enforceable against the parties executing such counterparts, and all of which together shall constitute one instrument.Facsimile copies of signed signature pages of this Agreement shall be binding originals. IN WITNESS WHEREOF, this Stock Purchase Agreement is executed effective as of the date first set forth above. PURCHASER: COMPANY: GARB OIL & POWER COROPRATION a Utah corporation By: By: Name: Preston F.
